Hooker, J.
The plaintiff appeals from a verdict -in favor of the defendant, rendered by direction of the court. There was evidence tending to show that she was injured by a fall upon a sidewalk at a place where a board was *451split diagonally from one end, the shorter piece running to a point, making it too short to reach both stringers (of which there were but two in the walk) as it lay. Witnesses testified that this, split had existed for some time, but it was contended that it was not such a defect as to attract attention, and that the city was not negligent in not discovering it, and the court so held. There is testimony that this split was obvious, and that the only nails in it were near the wider end; that the stringers were almost a foot from the edge of the walk: She was tripped by a companion stepping upon the projecting end, which raised the narrow end of the plank. It was shown that the plank was loose, and had been so for a month, and had tripped one of the witnesses before. This witness testified that the board was broken apart, and had lain there for a month before the accident. Other witnesses testify that the defect was plainly visible.
We are of the opinion that the questions of negligence and notice should not have been taken from the jury.
Judgment reversed, and a new trial ordered.
Montgomery and Moore, JJ., concurred with Hooker, J.